Title: To John Adams from Rosseter Cotton, 9 November 1824
From: Cotton, Rosseter
To: Adams, John


				
					Sir
					Plymouth Novr. 9th. 1824
				
				William Davis Esqr. was in my Office, with the lady of the Hon: Josiah Quincy looking in the Colony records, Mr. Davis mentioned to me that you decended from Capt: Miles Standish and he thought you would be pleased to see his will, after he left the office, I directed my Clerk to copy it, I compared and certified it to be a true copy, and inclosed it in  a letter to you, and gave it to Mr. Samuel Davis to deliver it to Mrs. Quincy, for you.—You and your son are gentlemen I highly respect, and I feel gratified to think that it may be pleasing to you to see the will, if it is I shall be richly rewarded for the little trouble I had in copying it.—I hope you will have the goodness to Answer this letter, and let me know whether you recd. my letter with the will inclosed in it.—I am with the highest respects / your Humle. Sert.
				
					Rosseter Cotton
				
				
			